Fourth Court of Appeals
                                             San Antonio, Texas

                                                    JUDGMENT
                                                 No. 04-13-00106-CV

               Barry BROOKS, Heston C. King, Stefen Douglas Brooks, Johanna Barton,
                                and Jesse Rodriguez Benavides,
                                          Appellants

                                                             v.

    EXCELLENCE MORTGAGE, LTD.; LADTD-1, LLC; Grothues Financial, Ltd.; Grothues
            Brothers Management I, LLC; and Georgetown Mortgage, L.L.C.
                                     Appellees

                         From the 224th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013-CI-01173
                              Honorable Cathleen M. Stryker, Judge Presiding

      BEFORE CHIEF JUSTICE STONE, 1 JUSTICE BARNARD, AND JUSTICE ALVAREZ

       We GRANT the parties’ motions for rehearing. We withdraw our opinion and judgment
of April 1, 2015, and substitute this opinion and judgment in their stead.

        In accordance with this court’s opinion of this date, we REVERSE the trial court’s order
granting Appellees’ motion for summary judgment on Appellants’ breach of contract, antitrust,
and interference with prospective business relations claims.

       We REMAND this cause to the trial court for further proceedings consistent with this
opinion. We tax costs of this appeal against the party that incurred them. See TEX. R. APP. P. 43.4.

           SIGNED December 9, 2015.


                                                              _____________________________
                                                              Patricia O. Alvarez, Justice




1
    Chief Justice Catherine M. Stone, retired, not participating.